Citation Nr: 1524312	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-17 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from August 31, 2010 to May 30, 2013, and in excess of 10 percent from September 1, 2013 for coronary artery disease.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the May 2012 rating decision, the Winston-Salem RO also denied the Veteran's claims of service connection for a lower back condition, bilateral hearing loss, and tinnitus.  In his November 2012 notice of disagreement, the Veteran only expressed disagreement with the initial disability rating assigned for his coronary artery disease.  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the May 2012 rating decision, and thus, those issues are not currently before the Board

In an April 2014 decision letter, the Veteran's coronary artery disease was temporarily increased to 100 percent disabling from May 31, 2013 to August 31, 2013 due to the Veteran's hospitalization for his service-connected condition.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014, the Veteran and his attorney were notified by letter that the Board had received the Veteran's appeal, and that the Veteran had 90 days in which to submit additional evidence or argument.  In March 2015, the Veteran's representative submitted additional argument, and requested the Board consider the additional argument although the 90 day period had passed.  The Board finds that in light of the need to remand this matter for further development, as discussed below, the attorney's request is rendered moot.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Durham VA Medical Center (VAMC) dated December 2010 to October 2011, and a February 2013 cardiac stress test report from the Bay Pines VAMC; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a January 2012 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also January 2014 attorney letter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there are outstanding private treatment records relevant to the current severity of the Veteran's coronary artery disease.  Treatment records from Bay Area Cardiology Associates dated September 2012 to August 2013 are of record.  In February 2015, the Veteran's attorney submitted a copy of a January 2015 CTA Runoff report, indicating the Veteran has received treatment from Bay Area Cardiology Associates since August 2013.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

Further, the medical evidence of record indicates the Veteran receives VA treatment for his cardiac disability.  In his December 2010 claim, the Veteran reported treatment from the St. Petersburg VAMC.  In a December 2010 statement, while the Veteran resided in North Carolina, the Veteran requested VA obtain his medical evidence from the Community Based Outpatient Clinic (CBOC).  A September 2012 treatment record from Bay Area Cardiology Associates indicates the Veteran had recently relocated to Florida from North Carolina, and a May 2013 treatment note states the Veteran is followed at the VA hospital.  Currently, the only VA treatment records associated with the evidentiary record are treatment records from the Durham VAMC dated December 2010 to October 2011, and a February 2013 cardiac stress test report from the Bay Pines VAMC.  On remand, the AOJ should obtain all of the Veteran's VA treatment records from VA facilities in North Carolina and Florida.

The Veteran was afforded a VA examination in connection with his claim of service connection for ischemic heart disease in January 2012.  Private medical records indicate that in 2013 the Veteran underwent coronary bypass surgery for his service-connected coronary artery disease, and indicate that his condition has continued to worsen.  See January 2015 Bay Area Cardiology CTA runoff report (noting abnormal claudication, occlusive disease, stenoses); May 2013 Brandon Regional Hospital consultation report (Vet complains of exertional angina for approximately 5 months, stenting was unsuccessful and revascularization was recommended); September 2012 Bay Area Cardiology Associates treatment note (Veteran complains of chest pain with exertion).  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the Veteran should be afforded a new VA examination to determine the current manifestations and severity of his service-connected ischemic heart disease, to include coronary artery disease.

Finally, in a March 2015 statement, the Veteran's attorney argued that the Veteran's coronary artery disease should be referred for extraschedular evaluation because the Rating Schedule does not contemplate the level of the Veteran's disability, the Veteran's disability has required hospitalization and surgery, and the Veteran has been unable to work since September 2009 due to his service-connected coronary artery disease.  On remand, the AOJ should specifically consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his cardiac disability, to include coronary artery disease.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Bay Area Cardiology Associates dated August 2013 to present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Durham VAMC, St. Petersburg VAMC, Bay Pines VAMC, and from any other VA facilities in North Carolina and/or Florida.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected ischemic heart disease, to include coronary artery disease.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should conduct an interview of the Veteran, as well as any tests and studies deemed necessary.  All subjectively reported symptoms and functional impairment should be reported.  The examiner should also report all clinical findings from the examination, to include a discussion of the Veteran's Metabolic Equivalent of Task (MET) scores and whether the Veteran has any congestive heart failure or other symptoms such as fatigue; angina; dizziness; syncope; left ventricular dysfunction; cardiac hypertrophy; and/or dilatation on electrocardiogram, echocardiogram, or x-rays.  Finally, the examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

4. After the above development has been completed, readjudicate the claim.  The AOJ should specifically address whether referral for extraschedular consideration is warranted.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

